Citation Nr: 0628092	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
bilateral deep vein thrombosis (DVT), claimed as bilateral 
leg pain and circulation problems, based on surgery and 
hospitalization at the VA Medical Center (VAMC) in Augusta, 
Georgia, from August through September 1998.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran contends that he suffers bilateral DVT as a 
result of negligence or error on the VA's part during surgery 
performed at the VAMC in Augusta, Georgia in August 1998.  
See March 2002 VA Form 21-526; VA Form 21-4138 dated March 
2002 and July 2003.  He presented testimony on two occasions, 
during which he denied suffering any problems with his legs 
either before or after surgeries performed prior to the 1998 
VA surgery, and denied being told of any possible 
complications of the surgery, to include blood clotting, 
hemorrhaging, or reaction to medication (although the 
surgical procedure itself was explained to him).  See 
September 2005 and June 2006 hearing transcripts.  

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

Pursuant to 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 
3.361 (2005), in order for the veteran to be compensated for 
the claimed impairment, he must show that it was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
treating the veteran, or by an event not reasonably 
foreseeable.  

The February 2003 letter sent to the veteran prior to the 
issuance of the rating decision that is the subject of this 
appeal did not provide sufficient notice regarding the 
evidence necessary to establish entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151.  Although the general 
provisions of 38 U.S.C.A. § 1151 were later provided in the 
February 2004 Statement of the Case (SOC), the regulatory 
provisions found at 38 C.F.R. § 3.361 have never been 
provided to the veteran.  See July 2003 rating decision; 
February 2004 SOC; February 2006 Supplemental SOC (SSOC).  In 
fact, the RO provided the pre-October 1, 1997 regulation 
regarding entitlement to compensation under 38 U.S.C.A. 
§ 1151 in its original rating decision dated July 2003.  The 
RO should provide the proper and requisite notice to the 
veteran related to his 38 U.S.C.A. § 1151 claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The August 1998 VA operation report indicates that the 
patient was taken to the operating room after informed 
consent was obtained.  The VA records that have been obtained 
do not include the consent form signed by the veteran prior 
to this procedure.  This document should be obtained.  The RO 
should also obtain any existing VA records dated prior to 
August 1998.  

The September 1998 post-surgery discharge summary indicates 
the veteran developed DVT of the bilateral lower extremities, 
left greater than right, and was placed on heparin on August 
23, 1998.  The heparin treatment was complicated by severe 
thrombocytopenia that was not resolved by three to four days 
after heparin was started.  The summary indicates that the 
veteran had a history of DVT a number of years ago and had a 
clamp of his inferior vena cava about 16 years ago.  The VA 
record reported that it was thought the veteran had developed 
complete obstruction of the inferior vena cava because he 
developed extensive edema of the lower extremities, scrotum, 
and lower abdomen.  

A September 2004 letter from Dr. Wills confirms that a vena 
cava clip was applied during surgery in 1980.  Dr. Wills, 
however, reports that although there was no history of venous 
disease or leg edema prior to 1980, the clip was applied to 
prevent massive pulmonary embolus.  He further reports that a 
review of multiple office and hospital records since the 1980 
surgery repeatedly state that there was no sign of venous 
disease or edema in the veteran's legs until after the 1998 
VA surgery.  Dr. Wills points out that the veteran developed 
thrombophlebitis while still in the hospital following that 
surgery.  He does not provide an opinion regarding its cause.  

In light of the foregoing, the Board finds that a medical 
opinion is necessary to determine whether the veteran's 
claimed additional disability (bilateral DVT) was caused by 
surgery and hospitalization at the VAMC in Augusta, Georgia 
from August to September 1998 and, if so, whether it was 
reasonably foreseeable that the veteran would develop 
bilateral DVT as a result of such surgery and 
hospitalization.  See 38 U.S.C.A. § 5103(A)(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004). The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Provide the veteran with proper 
notice of the evidence necessary to 
establish entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 
2002) and 38 C.F.R. § 3.361 (2005).

2.  Obtain any treatment records from the 
VAMC in Augusta, Georgia, prior to August 
1998.  

3.  Obtain the consent form(s) signed by 
the veteran (SF 522 or its equivalent) 
for the surgical procedure performed in 
August 1998 at the VAMC in Augusta, 
Georgia.  If this record cannot be 
obtained, it should be noted where the 
search was made and that the record was 
deemed unattainable.  Associate all 
responses with the claims file.  

4.  Schedule the veteran for an 
examination to determine the diagnosis or 
diagnoses of his current disability and 
to obtain a medical opinion regarding 
whether the veteran has any additional 
disability that is proximately caused by 
VA's carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or by an event 
not reasonably foreseeable.  The 
veteran's claims folder should be made 
available to the examiner.  For each 
diagnosis of current disability involving 
the lower extremities, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability is proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable, in relation to 
the veteran's hospitalization and surgery 
in August and September 1998.  The 
examiner should include an explanation 
for each opinion expressed.

5.  Thereafter, the RO should reconsider 
the veteran's claim in light of any 
additional evidence added to the record.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a SSOC and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
